 


111 HR 214 IH: To amend the Internal Revenue Code of 1986 to provide a Federal income tax credit for certain home purchases.
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 214 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2009 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a Federal income tax credit for certain home purchases. 
 
 
1.Credit for certain home purchases 
(a)Allowance of creditSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits) is amended by inserting after section 25D the following new section: 
 
25E.Credit for certain home purchases 
(a)Allowance of credit 
(1)In generalIn the case of an individual who is a purchaser of a qualified principal residence during the taxable year, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to so much of the purchase price of the residence as does not exceed $15,000. 
(2)Allocation of credit amountThe amount of the credit allowed under paragraph (1) shall be equally divided among the 3 taxable years beginning with the taxable year in which the purchase of the qualified principal residence is made. 
(b)Limitations 
(1)Date of purchaseThe credit allowed under subsection (a) shall be allowed only with respect to purchases made— 
(A)after February 29, 2008, and 
(B)before March 1, 2009. 
(2)Limitation based on amount of taxIn the case of a taxable year to which section 26(a)(2) does not apply, the credit allowed under subsection (a) for any taxable year shall not exceed the excess of— 
(A)the sum of the regular tax liability (as defined in section 26(b)) plus the tax imposed by section 55, over 
(B)the sum of the credits allowable under this subpart (other than this section) for the taxable year. 
(3)One-time only 
(A)In generalIf a credit is allowed under this section in the case of any individual (and such individual's spouse, if married) with respect to the purchase of any qualified principal residence, no credit shall be allowed under this section in any taxable year with respect to the purchase of any other qualified principal residence by such individual or a spouse of such individual. 
(B)Joint purchaseIn the case of a purchase of a qualified principal residence by 2 or more unmarried individuals or by 2 married individuals filing separately, no credit shall be allowed under this section if a credit under this section has been allowed to any of such individuals in any taxable year with respect to the purchase of any other qualified principal residence. 
(c)Qualified principal residence 
(1)In generalFor purposes of this section, the term qualified principal residence means an eligible single-family residence that is purchased to be the principal residence of the purchaser. 
(2)Eligible single-family residence 
(A)In generalFor purposes of this subsection, the term eligible single-family residence means a single-family structure that is— 
(i)a new previously unoccupied residence for which a building permit is issued and construction begins on or before September 1, 2007, 
(ii)an owner-occupied residence with respect to which the owner’s acquisition indebtedness (as defined in section 163(h)(3)(B), determined without regard to clause (ii) thereof) is in default on or before March 1, 2008, or 
(iii)a residence with respect to which a foreclosure event has taken place and which is owned by the mortgagor or the mortgagor's agent. 
(B)CertificationIn the case of an eligible single-family residence described in subparagraph (A)(i), no credit shall be allowed under this section unless the purchaser submits a certification by the seller of such residence that such residence meets the requirements of such subparagraph. 
(d)Denial of double benefitNo credit shall be allowed under this section for any purchase for which a credit is allowed under section 1400C. 
(e)Special rules 
(1)Joint purchase 
(A)Married individuals filing separatelyIn the case of 2 married individuals filing separately, subsection (a) shall be applied to each such individual by substituting $7,500 for $15,000 in subsection (a)(1). 
(B)Unmarried individualsIf 2 or more individuals who are not married purchase a qualified principal residence, the amount of the credit allowed under subsection (a) shall be allocated among such individuals in such manner as the Secretary may prescribe, except that the total amount of the credits allowed to all such individuals shall not exceed $15,000. 
(2)PurchaseIn defining the purchase of a qualified principal residence, rules similar to the rules of paragraphs (2) and (3) of section 1400C(e) (as in effect on the date of the enactment of this section) shall apply. 
(3)Reporting requirementRules similar to the rules of section 1400C(f) (as so in effect) shall apply. 
(f)Basis adjustmentFor purposes of this subtitle, if a credit is allowed under this section with respect to the purchase of any residence, the basis of such residence shall be reduced by the amount of the credit so allowed.. 
(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item: 
 
 
Sec. 25E. Credit for certain home purchases.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after February 29, 2008. 
 
